Citation Nr: 0933908	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-16 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 60 percent rating for 
sensorineural bilateral hearing loss, currently rated at 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina, which reduced the disability 
rating for the Veteran's sensorineural bilateral hearing loss 
from 60 percent to 50 percent disabling, effective from 
August 1, 2007.  The Veteran perfected a timely of this 
determination.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 Rating Decision, the RO granted service 
connection for sensorineural bilateral hearing loss and 
assigned a 60 percent rating, effective from August 12, 2004.

2.  The 60 percent rating for the Veteran's service-connected 
sensorineural bilateral hearing loss had been in effect for 
less than five years at the time it was reduced to 50 percent 
disabling, effective from August 1, 2007.

3.  Reexaminations disclosing improvement of the Veteran's 
sensorineural bilateral hearing loss have been shown. 


CONCLUSION OF LAW

The reduction of the disability rating for sensorineural 
bilateral hearing loss, by the May 2007 rating decision, is 
proper; and restoration of the 60 percent rating for such 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 
4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2006-
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), and implemented at 38 C.F.R. § 3.159 (2008), 
enhanced VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim for VA benefits.

Proper VA notice must inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) (2008).  This notice must be provided 
prior to the initial decision on a claim for VA benefits.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In a November 2006 letter, which was prior to the initial 
adjudication effectuating the rating reduction, VA notified 
the Veteran and his representative of the information and 
medical evidence that was needed to substantiate his claim 
concerning the propriety of the rating reduction.  By way of 
this letter, VA informed the Veteran that a review of the 
medical records concerning his bilateral hearing loss showed 
some improvement in his condition, warranting a reduction 
from 60 percent to 50 percent disabling.  This letter 
informed the Veteran that a copy of the rating decision was 
being provided, which contained a detailed explanation of the 
proposed reduction, the evidence considered, and the reasons 
for the decision.  The Veteran was further advised to submit 
medical or other evidence showing that his bilateral hearing 
loss had not improved.  The letter indicated the best types 
of evidence to submit was a statement from a physician 
showing recent treatment and detailed findings.  In short, 
the discussion contained in this letter informed the Veteran 
of what evidence was required to substantiate his claim and 
of his and VA's respective duties for obtaining evidence.  
Also, in July 2008, the RO sent the Veteran a letter that 
informed how disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), with subsequent readjudication in a 
SSOC dated in September 2008. 

VA has made reasonable efforts to obtain or to assist in 
obtaining all relevant records, to the extent possible, 
pertinent to the matter herein decided.  The evidence of 
record consists of the Veteran's service treatment records, 
VA and private treatment records, the reports of multiple VA 
examinations, and statements from the Veteran and his 
representative.  While the Veteran maintains that the 
November 2006 VA examination is inadequate, a review of the 
examination reports dated in November 2006 and August 2008 
discloses that these reports provide information that speaks 
directly to the Veteran's history and subjective complaints, 
objective findings found on evaluation, and diagnostic 
assessment; and as such, the 2006 and 2008 reports represent 
a thorough examination of the Veteran that considered the 
applicable rating criteria. 38 C.F.R. §§ 3.159(c)(4), 3.326 
(2008).  Hence, these reports of VA examination are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  There is no 
indication that there exists any additional evidence which 
has a bearing on the issue decided below which has not been 
obtained. 

II.  Analysis

The Veteran contends that the 60 percent evaluation initially 
assigned for his sensorineural bilateral hearing loss should 
be restored.  He maintains that he suffers from severe 
hearing impairment in both ears; and that he has been told by 
physicians that his type of hearing loss does not get better, 
it only gets worse.  He relates that he is constantly asking 
people to repeat themselves, and that he tries to read lips 
whenever possible.  He adds that he cannot be fitted for 
hearing aids because they will not help him hear any better 
with them than without them, and that he lives his life in an 
almost silent world, missing out on a lot due to this 
condition.

When reducing a Veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  Id.  The RO must then advise 
the Veteran of the proposed rating and give the veteran 60 
days to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

In the present case, by rating decision dated November 2006, 
the RO proposed a reduction from 60 percent to 50 percent, 
and the Veteran was advised of the same.  Within the 60-day 
period, the Veteran submit a statement explaining that his 
bilateral hearing impairment had not improved but was worse.  
After review of the additional evidence which was submitted, 
the RO took final rating action in May 2007.  At that time, 
the RO reduced the Veteran's disability evaluation to 50 
percent effective August 1, 2007.  Therefore, the record 
establishes that the RO complied with all procedural 
requirements set forth in 38 C.F.R. § 3.105(e).

Under applicable criteria, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Hearing 
tests will be conducted without hearing aids, and the results 
of the above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

Evaluations for hearing loss are determined in accordance 
with the findings obtained on audiometric evaluations.  The 
ratings for hearing impairment range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  See also Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In this case, the 
Veteran's 60 percent evaluation for bilateral hearing loss 
was in effect for less than five years (August 2004 to July 
2007), and therefore section (c) is applicable.  Pursuant to 
38 C.F.R. § 3.344 (c), reexaminations disclosing improvement 
of a condition warrant a reduction in the evaluation assigned 
the condition.  See also Dofflemyer v. Derwinski, 2 Vet. App. 
277 (1992).

In considering the propriety of the reduction, the Board 
observes that the RO granted the Veteran's claim of service 
connection for sensorineural bilateral hearing loss in an 
August 2005 rating decision.  A 60 percent rating was 
assigned for this disability, effective from August 12, 2004.  
This determination was based on service department records 
and an April 2005 audiological report, which showed that the 
Veteran was found to have sensorineural hearing loss with an 
initial onset of this condition in service.  His initial 
disability rating was based on the results of the April 2005 
VA audiological examination.  On audiometric testing, pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
80
105
105
80
LEFT
40
80
105
105
83

Speech audiometry revealed speech recognition ability of 46 
in the right ear and 56 in the left ear.  

Applying the criteria for evaluating hearing loss to the 
findings of the April 2005 VA audiometric evaluation results 
in numeric designations of Level IX hearing impairment in the 
right ear and of Level VIII hearing impairment in the left 
ear, based on application of the audiometric findings to 
Table VI.  Exceptional hearing impairment was also given 
consideration for the Veteran's right ear because the 
puretone threshold was 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000, 3000, and 4000 Hertz.  However, 
application of Table VIA to the right ear audiometric 
findings would have resulted in a numeric designation of 
Level VII, less than that from applying Table VI.  When 
applying Table VI, the audiometric findings of April 2005 
result in numeric designations of Level X hearing impairment 
in the right ear (which was elevated to the next higher level 
due to an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86) and of Level VIII hearing impairment in the 
ear.  As a result, the RO determined that the degree of 
disability contemplated by these numeric designations (X & 
VIII) met the criteria for a 60 percent evaluation, under 38 
C.F.R. §§ 4.85, 4.86 (Tables VI & VII) Diagnostic Code 6100, 
for the service-connected sensorineural bilateral hearing 
loss.  However, in a May 2007 rating decision, the RO reduced 
the disability evaluation for the Veteran's bilateral hearing 
loss from 60 percent to 50 percent, effective from August 1, 
2007.

A review of the evidence of record, at the time of the 60 
percent rating award and subsequent to the April 2005 VA 
examination, discloses that the Veteran has undergone at 
least four additional audiometric examinations to include two 
private examinations that occurred in January 2006 and 
January 2007, and two VA examinations that occurred in 
November 2006 and August 2008.

In assessing the relevant clinical evidence of record, the 
Board acknowledges that the Veteran provided copies of 
private audiological examinations performed in January 2006 
and January 2007, the graphical results (based on a 
mechanical application of the audiogram "key" to the 
graphical representations contained in the reports) are 
nearly identical to those of the November 2006 VA 
examination.  The results of the private audiograms were in 
graphical form and were not numerically interpreted.  As 
such, the Board may not consider these reports.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
However, the remaining VA examinations, which are in accord 
with § 4.85(a), which fully describe the functional effects 
caused by the Veteran's hearing disability, and which 
adequately reveal the current state of his bilateral hearing 
loss, as well as at the time of the rating reduction, have 
been given ample consideration.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).

In this context, the clinical data contained in the November 
2006 VA examination report revealed mild to severe mid- and 
high frequency hearing loss with decreased speech recognition 
in the right ear and mild to severe hearing loss with 
decreased speech recognition in the left ear.  Subjectively, 
the Veteran related difficulty understanding speech in 
certain environments and was exposed to significant noise in 
his duty assignments during military service.  The examiner 
added that, if treated, the problem would not cause a change 
in the Veteran's hearing threshold level.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
90
100
105
82.5
LEFT
60
85
105
105
88.75

Speech audiometry revealed speech recognition ability of 56 
in the right ear and 64 in the left ear.  The examiner 
indicated that the Veteran would have significant difficulty 
functioning in most daily activities, especially any new 
activities, because of his significant hearing loss and 
significantly decreased speech recognition in both ears, 
which is due to acoustic trauma suffered during World War II.  
This condition might slightly improved if he were to wear 
hearing aids but the Veteran would still have significant 
difficulty in most conversational settings other than those 
under most ideal conditions.

During an August 2008 VA audiological evaluation, the Veteran 
complained of an increase in hearing loss.  The clinical data 
contained in this report revealed bilateral mild to profound 
hearing loss and moderate to severely impaired word 
discrimination.  On audiometric testing, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
80
105
105
81.25
LEFT
50
85
105
105+
86.25

Speech audiometry revealed speech recognition ability of 60 
in the right ear and 46 in the left ear.  The examiner 
indicated that the Veteran would have problems with 
telephone, TV, and difficulty understanding conversational 
speech in the presence of background noise or other difficult 
listening situations.

VA outpatient treatment records do not include any additional 
audiometric testing results.

Applying the criteria for evaluating hearing loss to the 
findings of the November 2006 VA audiometric evaluations 
results in designation of no more than Level VIII impairment 
in each ear based on application of the reported findings to 
Tables VI and VII; while the August 2008 VA audiometric 
evaluations results in designation of no more than Level VII 
impairment in the right ear and no more than Level IX in the 
left ear based on application of the reported findings to 
Tables VI and VII.  These findings warrant only a 50 percent 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Given the overall audiometric findings shown in November 2006 
and August 2008, when compared with those of April 2005, such 
findings provide more than an adequate basis on which the 
reduction may be justified.  These examinations (November 
2006 and August 2008) are at least as full and complete as 
the examination (April 2005) on which the 60 percent 
evaluation was based.  In this instance, the reduction was 
only effectuated after the VA audiometric findings in 
November 2006 had disclosed improvement in the Veteran's 
bilateral hearing acuity, which was confirmed by 
reexamination in August 2008, and which was consistent with a 
50 percent rating under the applicable criteria of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  The VA audiometric 
findings of November 2006 and August 2008 even go as far as 
to reveal no exceptional pattern of hearing impairment in 
either ear, especially since these findings showed more than 
a 30-decibel hearing impairment in both ears at 1000 Hertz.  
Thus, the medical evidence as a whole discloses actual 
improvement to the Veteran's bilateral hearing loss.  See 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As a result, 
the Board determines that the preponderance of the evidence 
of record demonstrates that the reduction of the Veteran's 
disability evaluation from 60 percent to 50 percent is 
proper.  Accordingly, the appeal is denied..





ORDER

The reduction in the disability rating for sensorineural 
bilateral hearing loss, by the May 2007 rating decision, is 
proper; and restoration of a 60 percent rating for such 
disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


